Case 20-13536   Doc 15   Filed 07/14/20 Entered 07/14/20 12:11:06   Desc Main
                           Document     Page 1 of 7
Case 20-13536   Doc 15   Filed 07/14/20 Entered 07/14/20 12:11:06   Desc Main
                           Document     Page 2 of 7
Case 20-13536   Doc 15   Filed 07/14/20 Entered 07/14/20 12:11:06   Desc Main
                           Document     Page 3 of 7
Case 20-13536   Doc 15   Filed 07/14/20 Entered 07/14/20 12:11:06   Desc Main
                           Document     Page 4 of 7
Case 20-13536   Doc 15   Filed 07/14/20 Entered 07/14/20 12:11:06   Desc Main
                           Document     Page 5 of 7
Case 20-13536   Doc 15   Filed 07/14/20 Entered 07/14/20 12:11:06   Desc Main
                           Document     Page 6 of 7
Case 20-13536   Doc 15   Filed 07/14/20 Entered 07/14/20 12:11:06   Desc Main
                           Document     Page 7 of 7
